     Case 2:18-cr-00474-CAS Document 84 Filed 12/17/20 Page 1 of 3 Page ID #:526



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,               )    CASE NO. CR18-474-CAS - 1
                                             )
12                Plaintiff,                 )
           v.                                )    FINAL REVOCATION OF
13                                           )    SUPERVISED RELEASE AND
     JUSTIN JACKSON,                         )    JUDGMENT
14                                           )
               Defendant.                    )
15   ____________________________            )
16         On November 9, 2020, December 3, 2020 and December 17, 2020, this matter came
17   before the Court on Petition on Probation and Supervised Release originally filed on August
18   26, 2020. Government counsel, Julia Hu and Alexander Schwab, the defendant and his
19   appointed Deputy Federal Public Defender attorney, Claire Simonich, were present. The
20   U.S. Probation Officer, Reginald Brown, was also present.
21         The defendant admitted allegations 1, 2 and 3, in violation of his supervised release,
22   as stated in the Petition filed on August 26, 2020. The defendant denied allegations 4 and
23   5, in violation of his supervised release, as stated in the Petition filed on August 26, 2020.
24   The Court granted the government’s request to dismiss allegations 4 and 5, as stated in the
25   Petition filed on August 26, 2020. The Court found the defendant in violation of the terms
26   and conditions of his supervised release imposed on May 13, 2019 and March 9, 2020.
27         Defendant’s supervised release is hereby revoked.
28   ///
     Case 2:18-cr-00474-CAS Document 84 Filed 12/17/20 Page 2 of 3 Page ID #:527



 1         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant
 2   is hereby committed to the custody of the Bureau of Prisons for a term of TIME SERVED
 3   and released immediately forthwith (Release No. D9238). A copy of his medical records
 4   from Theo Lacey and Metropolitan Detention Center (MDC) shall be provided to the U.S.
 5   Probation and Pretrial Services Office, c/o Officer Reginald Brown.
 6         Upon release from imprisonment, defendant shall be placed on supervised release
 7   for a period of twenty-five (25) months, under the same terms and conditions previously
 8   imposed on May 13, 2019 and March 9, 2020, with the following additional condition:
 9   C     The defendant shall reside at, participate in and successfully complete a residential
10         substance abuse treatment and counseling program approved by the United States
11         Probation & Pretrial Services Office, that includes testing to determine whether the
12         offender has reverted to the use of drugs or alcohol; and the defender shall observe
13         the rules of that facility;
14   C     The defendant shall submit to a search, at any time, with or without warrant, and
15         by any law enforcement or Probation Officer, of the defendant’s person and any
16         property, house, residence, vehicle, papers, computer, other electronic
17         communication or data storage devices or media, and effects upon reasonable
18         suspicion concerning a violation of a condition of supervision or unlawful conduct
19         by the defendant, and by any Probation Officer in the lawful discharge of the
20         officer’s supervision functions; and
21   C     The defendant shall comply with Amended G.O. 20-04.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                  2
     Case 2:18-cr-00474-CAS Document 84 Filed 12/17/20 Page 3 of 3 Page ID #:528



 1         IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
 2   United States Marshal or other qualified officer and that said copy shall serve as the
 3   commitment of defendant.
 4   FILE/DATED:        December 17, 2020
 5                                                 __________________________________
 6                                                 CHRISTINA A. SNYDER
                                                   UNITED STATES DISTRICT JUDGE
 7

 8                                                 KIRY K. GRAY
                                                   CLERK OF COURT
 9

10                                                 By: ___/S/_________________________
                                                     Catherine M. Jeang, Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
